Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed February 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The majority of the foreign documents have not been provided, Applicant has provided translations of these documents however these translations are not a copy of the actual document and are not complete as they are missing the drawings.
In the most recent reply Applicant does not make any comments regarding this issue nor have copies of the documents been filed, therefore the issue has not been resolved.
Claim Objections
3 is objected to because of the following informalities:  
Claim 3, line 11, “the” should be inserted after “removing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8,11-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 2 have been amended to state that a thickness of the sliding layer at the circumferential base of the protrusion is 2 times greater than the thickness at the apex of the protrusion.  Both claims 1 and 2 also state that the protrusion contacts the opposing element at a contact point that has a void area that is free of the sliding layer.  The sliding contact point would be the apex of the protrusion as the apex would 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to independent claims 1 and 2 it is unclear how the contact point or apex of the protrusion can have both a void in the sliding layer and a sliding layer with a thickness present simultaneously.  Both claims 1 and 2 are drawn to a final product, the final product has a void at the contact point or apex of the protrusion to contact the other bearing element, as disclosed this contact area is created by removing the sliding layer but the claims are stating both the void and sliding layer are present at the same location which would not be physically possible.  How can two different features which are contrary to each other (a void or a layer) be present at the same time at the same location?  Applicant appears to have rolled up a modified version of claims 9 and 10 which were previously rejected under 35 USC 112(d) for failing to further limit as they were defining structure of the intermediate product and not the final product to which the claims are drawn.  However, in adding these limitations to claims 1 and 2 the claims are now defining a final product that has two features at the same location which is not possible and is indefinite.

For the purpose of examination, since both claims 1 and 2 are stating the presence of the void the final product will be treated and addressed with prior art, as disclosed in paragraph 0057 the final product has had the thinner sliding layer at the apex sheared off to form the void and thus the thickness at the apex is a feature of the intermediate product and not the final product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096.  
Regarding claim 1, as best understood, Natu discloses a bearing [a bushing is a type of bearing] comprising: a generally cylindrical sidewall (13) comprising an electrically conductive substrate (see paragraph 0016), and an electrically non-conductive (10, see paragraph 0017) coupled to the substrate, wherein the generally cylindrical sidewall comprises a plurality of protrusions (17) protruding radially inward or radially outward from a bore defining a central axis (see figures 1 and 2), wherein at least one protrusion is adapted to contact an opposing component such that at a point of contact the bearing has a void area free of the sliding layer so as to provide electrical conductivity between the bearing and the opposing component (see Figure 3b, the dome shape of the protrusions provides point contact and as described in the disclosure figure 3b is the configuration of the bushing when it is used, see paragraph 0020).
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
NOTE: while the thickness of the layer at the apex has not been treated above as it is defining a feature of the intermediate product that is not present in the final product which is being claimed, see rejections under 35 USC 112, it is further noted that Natu discloses that the pre-installed configuration can have the coating present at the apex (figure 3a) and then the coating at the apex is removed to make the element conductive (figure 3b), see paragraph 0019 of Natu disclosing both uninstalled and installed configuration.  Thus, if Applicant were to amend the claim to claim the intermediate product only the difference would be in the thickness of the coating which would be subject to the same type of rejection as applied to claim 3 below.  This also holds true for claim 2 below.
Regarding claims 5-7 Natu discloses that the sliding layer (10) is disposed on an inner surface of the generally cylindrical sidewall, and the substrate (13) is disposed on an outer surface of the generally cylindrical sidewall [clm 5] (see figures 3a and 3b), wherein the sliding layer is disposed on an outer surface of the generally cylindrical sidewall, and the substrate is disposed on an inner surface of the generally cylindrical sidewall [clm 6] (see paragraph 0017 which states the location of 10 can be on the outer surface), or wherein the sliding layer is overlying the substrate on both sides and disposed on an inner surface and an outer surface of the generally cylindrical sidewall [clm 7] (Natu discloses that there are two layers a sliding layer 10 and a coating 14, one each side of the substrate and both being non-conductive, see paragraphs 0017 and 0018, “sliding layer” is not structural limiting, since both the sliding layer and the coating are on sliding surfaces of the bushing they can both be considered “sliding layers”).
Regarding claim 8, Natu discloses that each of the protrusions includes a circumferential width (left to right in figures 2a and 3b) and a radial height (direction of protrusion), and a circumferential hump extending in the radial direction (the dome shape is a circumferential hump), the hump rising to and falling from an apex within the circumferential width (from left to right or right to left the dome rises in height to the apex and then falls) and being axially bound by a pair of shoulders (the domes are located in the center region of the bearing/bushing element with flat surfaces between the axial ends and the dome, this flat surface is a shoulder under the broadest reasonable interpretation).
However, in the alternative, claim 8 is further rejected in view of Slayne.
While Natu discloses a protrusion that meets the claim limitation under the broadest reasonable interpretation Slayne further teaches the identical protrusion shape used in the instant application (see figure 3 of the instant application vs figure 1 of Slayne).  Thus Slayne also teaches that each of the protrusions includes a circumferential width (dimension around the circumference) and a radial height (direction of protrusion), and a circumferential hump extending in the radial direction (crest of 108 mates hump 113 of the instant application), the hump rising to and falling from an apex within the circumferential width (from left to right or right to left in the circumferential direction the hump or crest 108 rises in height to the apex and then falls) and being axially bound by a pair of shoulders (111 which are identical to the shoulders of the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the protrusions in Natu and replace them with any known protrusion shape used in a bearing/bushing of the same type, such as the shape taught by Slayne which is identical to that of the instant application, since substituting between different known protrusion shapes provides the same predicable result of providing a protrusion that provides a yielding or spring character to support relative movement but can also accommodate misalignment.  Substituting between different known shapes is not new or inventive.
Regarding claim 11, Natu discloses that the generally cylindrical sidewall further comprises unformed sections spaced circumferentially between a first pair of adjacent protrusions (each protrusion on the inner surface or each on the outer surface is uniformly spaced around the assembly see figure 2).
Regarding claim 12, Natu further discloses that the generally cylindrical sidewall further comprises a radially extending flange (23).
Regarding claim 13, Natu discloses that the void area is located on an apex of the protrusion (see Figure 3b).
Regarding claims 19 and 20, Natu in view of Slayne, as applied above, does not disclose that the protrusions are in the form of elongated fingers with an arcuate portion and a polygonal portion.
Slayne further teaches the identical protrusion shape used in the instant application (see figure 3 of the instant application vs figure 1 of Slayne).  Thus, Slayne also teaches that each of the protrusions that are in the form of an elongated finger with an arcuate portion and a polygonal portion (111 which are identical to the shoulders of the instant application, the arcuate portion being the curved dome shape at 108 and the polygonal portion being the triangular end face at 111 just like in the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the protrusions in Natu and replace them with any known protrusion shape used in a bearing/bushing of the same type, such as the shape taught by Slayne which is identical to that of the instant application and is an elongated finger with both arcuate and polygonal portions, since substituting between different known protrusion shapes provides the same predicable result of providing a protrusion that provides a yielding or spring character to support relative movement but can also accommodate misalignment.  Substituting between different known shapes is not new or inventive.

Regarding claim 2, as best understood, Natu discloses an assembly comprising: an outer component (704); an inner component (702); and a bearing (706 in figure 10 showing the bearing element in use, the specifics bearing as shown in figures 1-3b and the bearing is 11) disposed between the outer component and the inner component, wherein the bearing comprises a generally cylindrical sidewall (13) comprising an electrically conductive substrate (see paragraph 0016), and an electrically non-conductive (10, see paragraph 0017) coupled to the substrate, wherein the generally cylindrical sidewall comprises a plurality of protrusions (17) protruding radially inward or radially outward from a bore defining a central axis (see figures 1 and 2), wherein at least one protrusion is adapted to contact the outer component or the inner component at a point of contact, wherein at the point of contact [or the area of the protrusion adapted to contact], the bearing has a void area free of the sliding layer so as to provide electrical conductivity between the outer component and the inner component (see Figure 3b, the dome shape of the protrusions provides point contact and as described in the disclosure figure 3b is the configuration of the bushing when it is used, see paragraph 0020). 
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 15-17, Natu discloses that the protrusions extend radially inward toward the inner component [clm 15] (see 17 in figure 3b), that the protrusions extend radially outward toward the outer component [clm 16] (see 19 in figure 3b) or that at least one protrusion extends radially inward and at least one protrusion extends radially outward toward the mating components [clm 17] (see 17 and 19 in figure 3b).

Regarding claim 3, Natu discloses a method of forming a bearing, comprising: providing a blank comprising an electrically conductive substrate (the core substrate is first provided), and an electrically non-conductive sliding layer coupled to the substrate (layers 10 and/or 14 that are attached to the blank); forming a plurality of protrusions in the blank (the blank is provided with protrusions 17/19 and thus the protrusions have been formed); forming the blank into a bearing comprising a generally cylindrical sidewall wherein the protrusions protrude radially inward or radially outward from the generally cylindrical sidewall (the substrate is formed into a bearing with the protrusions on both sides of the cylindrical sidewall) and wherein in the initially formed bearing the sliding layer covers a circumferential based of the protrusion and the apex of the protrusion (figures 3a), removing sliding layer from the protrusions to form a void area free of sliding layer adapted to contact an inner component or an outer component so as to provide electrical conductivity between the inner component and the outer component (figure 3a shows the product pre-installation, figure 3b shows that part of the coating is removed during installation, see paragraphs 0019, 0020 and 0027).  NOTE: the providing and forming steps are not limited to specific means of manufacture nor any specific order of operations, Natu discloses a similar product structural that was made by providing and forming all the features, the specification also does not provide any specific means of manufacture nor order of operations other than providing the material and then forming the bearing as discussed when referencing figure 1.
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Natu also does not disclose that in the initially formed bearing when the coating is still present at the apex that the coating at the base of the protrusion is at least 2 times greater than the thickness at the apex of the protrusion.  In other words, the thickness at the apex is thinner.
It would have been obvious to one having ordinary skill in the art to modify Natu and make the coating thinner at the apex, including making it at least half (the base is 2 times thicker than the apex, said in reverse the apex is half the thickness then the base) the thickness of the layer portion at the base of the protrusion for the purpose and predictable result of reducing material waste and by reducing the waste the manufacturing cost per unit would be reduced.  The change to the thickness of a potion that would be later removed would also be and obvious matter of design choice since Applicant has not disclosed that the thickness at the apex in the intermediate product relative to the base thickness has any critically, solves a problem or is for any particular purpose and it appears the final product would perform equally well regardless of the thickness of material at the apex which is ultimately removed.  Again, as stated above changing the thickness of the layer at the location of the apex would reduce the amount of material applied prior to sheering off the material at the apex, this would ultimately reduce waste and reduce the cost of the raw materials need to make the bearing thus reducing the overall manufacturing cost. 
Regarding claim 14, Natu discloses that the void area is formed during installation between an outer component and an inner component (see paragraph 0020).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096, as applied to claim 1, and further in view of Nias, USP 9,022,683.
Natu does not disclose that the generally cylindrical sidewall of the bearing is formed with a plurality of slots that extend radially through the generally cylindrical sidewall of the bearing.
Nias teaches that a similar bearing element can be provided with a plurality of slots that extend through the generally cylindrical surface (342) for the purpose of providing a targeted weakening of the main body of the ring to reduce the stiffness of the adjacent waves to provide a more even stiffness around the assembly (using the slots reduces the stiffness so the larger gap 314 isn’t significantly weaker, see column 2, line 58-column 3, line 10).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Natu and provide slots that extend through the sidewall of the bearing, as taught by Nias, for the purpose of providing a targeted weakening of the main body of the ring to reduce the stiffness of the adjacent waves to provide a more even stiffness around the assembly.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
With regards to items I and II in the remarks these arguments are moot as the amended has resolved these particular issues.
With regards to the prior art rejections in section III of the reply:
Applicant argues the newly added limitation to the independent claims; however, this amendment has necessitated new rejections under both 35 USC 112(a) and 112(b).  It is noted that the rejection under 35 USC 112(b) is similar to the prior rejection under 35 USC 112(d) but the issue has changed as the independent claims are now defining a final product with both features and is no longer a dependent claim that fails to further limit the final product.  In the rejection of claims 1 and 2 only the final product limitations are being explicitly addressed, with regards to this the only pertinent argument is that “Slayne discloses a tolerance ring, not a bearing”, this argument was previously presented and found unpersuasive, Applicant has made no additional argument and thus the position taken in the final office action remains the same and is being repeated below.
While Applicant is correct that Slayne calls the device a tolerance ring this argument does not take into account that the ring is disclosed as supporting movement between the two parts in a rotary direction.  Slayne discloses in paragraph 0022 that if forces “rotational or linear” are applied that the two parts can move relative to each other, this means that the tolerance ring can also support relative movement when slip occurs and thus also functions as a bearing.  In other words Slayne is disclosing that the tolerance ring is between and inner component and an outer component to take up the space between the parts, however when force that would cause the parts to move relative to one another is applied the “tolerance ring” supports relative movement, this is a bearing.  A bearing, specifically bushing or slide type bearings, is a static tolerance ring until force is imparted and it then supports relative movement.  The Slayne document also states in paragraph 0002 that “the invention generally relates to tolerance rings that are located between moving parts”, if the ring is between moving parts then by definition it is a bearing.  It is further noted that Slayne is structurally identical to the ring of the instant application with the features relative to the coating being different (the presence of voids).  The Slayne document is assigned to the same assignee and it appears that the only other difference between the instant application and the Slayne document would be the name of the part.  Calling the same part by another name does not provide a structural distinction.
	With regards to claim 18, Applicant also argues that Nias is a tolerance ring and not a bearing, but like Slayne Nias discloses that the tolerance ring can be between a shaft or pivot 120 and a housing element/arm 102, the arm rotates around the pivot and based on the background the component can be between the shaft and a housing or between a bearing and the housing (column 1, lines 16-24).  When specifically applied between the shaft and the housing the tolerance ring would support the rotational movement and is thus a bearing.  
	With regards to claim 3 the amendment has necessitated a new grounds of rejection and no other arguments specific to claim 3 and the method it sets forth have been presented by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656